UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1643


BISMARK KWAKU TORKORNOO,

                    Plaintiff - Appellant,

             v.

STATE OF MARYLAND; ATTORNEY GENERAL OF MARYLAND Brian E.
Frosh; NANCY K. KOPP, Treasurer,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:17-cv-02830-GJH)


Submitted: August 23, 2018                                        Decided: August 27, 2018


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bismark Kwaku Torkornoo, Appellant Pro Se. Kevin Michael Cox, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Bismark Kwaku Torkornoo appeals the district court’s order denying relief on his

civil complaint. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Torkornoo v. Maryland, No. 8:17-

cv-02830-GJH (D. Md., filed May 11, 2018; entered May 14, 2018). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2